                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

TIMOTHY NELSON EVANS                                                                        PLAINTIFF

v.                                                                                  No. 4:17CV106 -RP

ANGELA BROWN, ET AL.                                                                     DEFENDANTS


                     ORDER DENYING PLAINTIFF’S MOTION [84] TO
                  REINSTATE CASE, DISMISSING REMAINING MOTIONS

         This matter comes before the court on the plaintiff’s motion [84] to reinstate the instant case,

which he voluntarily dismissed on September 4, 2018. As the court stated in its May 1, 2018,

opinion, Mr. Evans has previously raised nearly all of his present claims in a previous case – and

simply fabricated those claims. Doc. 57 at 3. Given the level of dishonesty the court saw in the

previous case, the court was reluctant to permit any part of this case to proceed. The court

nonetheless issued summons to the defendants as to some of the claims. They were not returned

executed. In his notice of voluntary dismissal, Mr. Evans stated that he wished to pursue relief

through action taken by the Southern Poverty Law Center. The case was dismissed. Then, months

later, Mr. Evans sought to reinstate his case, arguing that his attorney withdrew from representation.

As Mr. Evans has seriously misled the court in the past – and the present case appears nearly identical

to the previous one – the instant motion [84] to reinstate this case is DENIED. In addition, the

motions remaining on the docket are DISMISSED as moot, as the case was closed when they were

filed.

         SO ORDERED, this, the 11th day of February, 2019.


                                                 /s/ Roy Percy
                                                 UNITED STATES MAGISTRATE JUDGE
